—Appeal from a decision of the Workers’ Compensation Board, filed July 10, 1992, which determined the method for calculating claimant’s reduced earnings.
In an earlier decision, the Board found that the use of a 52-week division was the proper method for calculating claimant’s reduced earnings for the 1987 and 1988 calendar years. The employer and its workers’ compensation insurance carrier did not appeal this decision, nor did they object to the use of the same formula to calculate claimant’s reduced earnings for the 1989 and 1990 calendar years. Their attempt to argue that the Board inappropriately applied this same method to calendar years 1991 and 1992 when the circumstances of claimant’s seasonal employment remained the same is unavailing.
Weiss, P. J., Mercure, Cardona, White and Mahoney, JJ., concur. Ordered that the decision is affirmed, without costs.